DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amended claims filed 09/28/2020 for application no. 15/499,372.
Claims 1 – 20 are currently pending. Claims 1, 8, and 15 are independent claims. 

Response to Amendments
Acknowledgment is made of Applicant’s claim amendments on 09/28/2020. The claim amendments are entered. Presently, claims 1 – 20 are currently pending. Claims 1, 8, and 15 have been amended. 
Claim objections to claims 16 – 17 have been withdrawn due to the current amendments.
Rejections under 35 U.S.C. 101 regarding claim 1- 20 has been overcome due to the current amendments to claims 1, 8, and 15.
Due to current amendments to claims 1, 8, and 15, new grounds for rejection have been necessitated, thus claims 1 – 3, 5 – 6, 8 – 10, 12, and 14 – 17 have overcome the 35 U.S.C. 102 (a)(1) rejection. However, claims 1 – 20 are rejected under 35 U.S.C. 103. 

Response to Arguments
Applicant's current amendments and arguments filed 09/28/2020 with respect to claims 1 – 3, 5 – 6, 8 – 10, 12, and 14 – 17 have overcome the current 35 U.S.C. 102(a)(1) rejection. However, new grounds of rejection have been implemented necessitated by amendments, thus Takei) being used in the current rejection for the limitations recited in the remarks (Pg. 12) of claims 1, 8, and 15, thus claims 1 – 20 are rejected under 35 U.S.C. 103. See 35 U.S.C. 103 rejection above in the current Office Action.
Dependent claims 2 – 7, 9 – 14, and 16 – 20 maintain rejections for being either directly or indirectly dependent on the rejected claims 1, 5, or 15. Please see the current 35 U.S.C. 103 rejection of claims 1 – 20 in this Office Action for more details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 3, 5 – 6, 8 – 10, 12, and 14 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callaway et al. (US 20130325660, hereinafter “Callaway”) in view of Takei et al. (US 20180018315, hereinafter “Takei”).

Regarding Claim 1,
	Callaway teaches a device (¶[0015]: “Described herein are methods and systems for using content aggregated from various web sources to efficiently rank and otherwise consolidate information related to entities pertinent to an industry”), comprising: one or more processors (Fig. 7 processor(s) 705) to: 
	receive information that identifies a requirement (¶[0017]: “FIG. 1 provides an illustrative representation of entities and the use of entities in the ranking system employed herein. The ranking system, as applied to an exemplary industry (e.g., the auto industry) comprises one or more entities E101 that are pertinent to the industry” teaches the entities pertinent to an industry such as the auto industry is the information that identifies a requirement of the auto industry for a ranking system); 
	receive information associated with a set of positive entities and a set of negative entities (¶[0029]: “When an entity is found, each sentence in the entity's citation for parsing and eventual determination of positive and negative sentiment” teaches the positive and negative sentiment towards an entity from the sentences), the set of positive entities and the set of negative entities being associated with other requirements that are associated with the requirement (¶[0016]: “As an example, in relevance to the auto industry, entities (or entity types, or dimensions as may be alternatively referred to herein) could be any person, vehicle, company, organization, event, job, technology, patent, or place associated with the auto industry” teaches the entities including a person, vehicle, company, organization, event, job, technology, patent, or place are other requirements associated with the auto industry); 
	identify a set of priority terms based on the information associated with the set of positive entities and the set of negative entities (¶[0037]: “For example, if a phrase mentions something to the effect of "Ford Elantra delivery delayed due to failure of safety compliance tests," the mention of Elantra and possibly Ford are both recorded, but with associated indication that it was in negative light. As will be discussed further in this description, scoring or credit for the mention is adjusted accordingly” teaches the priority terms Ford and Elantra which are indicated in a negative light or as part of negative entities; ¶[0039]: “Accordingly, if Tesla Motors has a total of 10,000 mentions from 2000 different web sources, and 8,000 are positive sentiments and 2,000 are negative sentiments, then the ranking system may choose to accommodate one or more of the following as the resultant score (assuming a point of 1 for each mention): 6,000 overall points by subtracting negative mentions from positive mentions, or 8000 overall points for only the positive mentions” teaches Tesla as a priority term associated with positive sentiments or entities); 
	identify a first set of ancillary terms and a second set of ancillary terms based on the information that identifies the set of priority terms, the first set of ancillary terms being associated with the information that is associated with the set of positive entities (¶[0030]: “For example, instead of mentioning the constituent by name, the source may mention something related to the constituent name. For example, consider the source stating something to the effect of "President Obama presents medal of innovation to Elon Musk for hybrid care technologies." Here, there may be two constituent entities--One directly to the name of the person, namely the CEO of Tesla Motors. However, in some embodiments, because the system is aware (based, e.g., on semantic and natural language processing analysis of the phrase to determine relational associations) that it is more so the company (Tesla Motors) that deserves credit for the mention. Accordingly, in this instance, Tesla Motors may also be provided credit for this mention” teaches “Elon Musk”, the CEO of Tesla Motors and the constituent by name, as an ancillary term for “Tesla Motors” in which it is notified that “Elon Musk” is associated with positive entities and identifies the priority term “Tesla Motors”), and the second set of ancillary terms being associated with the information that is associated with the set of negative entities (¶[0031] – [0037]: “Such parsing may not be limited to a particular type or category of information, and may also include parsing relevant to the particular type of industry. Generally, the following are examples of information parsing techniques employed by the parser sub-system, as may be observed (in an illustrative manner) from the perspective of the auto industry: [0032] Features--These are features of a vehicle, person, company or technology that will be used to auto-generate background information about entities for detail pages. This parsing process is also used to specify any related entities (e.g. a designer's association with a vehicle or product). [0033] Technologies--Any technology that is used to enhance a car and has widespread industry ramifications. For instance, a turbo-charging technology might apply to multiple vehicles, be associated with a company, or stand alone as a separate ranked entity. [0034] Places--The specific location where a relevant entity is based (company, job, etc.) or where an industry event is held [0035] Events--Key industry events related to transactions, production, or display of automotive-related entities [0036] Relationships--The way in which any two primary entities are connected. For example, a "Ford Mustang model is a product of the Ford brand", "Concours d'Elegance is held at Pebble Beach"” teaches the features, technologies, places, events, and relationships associated with a company, such as Ford or Tesla, are ancillary terms for priority terms “Ford” and “Tesla” which are associated with the positive (“Tesla”) or negative (“Ford”) entities); 
	generate a model based on the set of priority terms, the first set of ancillary terms, and the second set of ancillary terms (¶[0017]: “FIG. 1 provides an illustrative representation of entities and the use of entities in the ranking system employed herein. The ranking system, as applied to an exemplary industry (e.g., the auto industry) comprises one or more entities E101 that are pertinent to the industry. Such entities or entity types may include a company entity E1, a vehicle name entity E2, people entity E3, etc.” teaches Fig. 1 including the priority terms and the first and second set of ancillary terms (from the list of company, vehicles names, and people names) but ranked from the ranking system; Fig. 5 & ¶[0047] – [0049]: “process starts at 510 with obtaining an input on the different vertical dimensions to be considered for the aggregated ranking…As previously mentioned in relation to the parsing and scoring sections, some phrases or data sets obtained from the net have multiple entities (or entities from different vertical dimensions) being mentioned and corresponding relationships among such entities…In some examples, as noted in step 520, a correlation adjustment model may be used to readjust the scoring” teaches a correlation adjustment model that is generated based on the input of the vertical rankings (including the priority terms and ancillary terms) from Fig. 1)-,
	…
	determine a set of classification scores, for a set of unclassified entities, based on information associated with the set of unclassified entities and the model (¶[0048]: “As previously mentioned in relation to the parsing and scoring sections, some phrases or data sets obtained from the net have multiple entities (or entities from different vertical dimensions) being mentioned and corresponding relationships among such entities. In some embodiments, such relationships are already accounted for on the basis of score-sharing, or double-counting, or other such methodologies. In some embodiments, where the relationships are not accounted for in scoring (e.g., where both the company and the CEO get individual credit within their vertical dimensions despite being mentioned in the same message or phrase), the ranking system does a re-adjusting of scores at this stage (i.e., when aggregated ranking needs to be determined) to reflect proper accounting of the relationship” teaches the classification scoring is done to entities with no relationships are accounted for in the scoring in which the scores are re-adjusted for the entities; ¶[0049]: “In some examples, as noted in step 520, a correlation adjustment model may be used to readjust the scoring. The adjusted score may be the raw weighted data set score for the entity or may be the normalized deviation score, based on the circumstance or the preference of the user, but the end result would be similar in either situation. In embodiments, the correlation adjustment model may use one or more of several parameters to adjust the allocation or distribution of scoring among commonly mentioned entities” teaches the adjusted scores as raw weighted data set score (classification score) for an entity that was not classified before done by the correlation adjustment model); and 
	provide information that identifies the set of classification scores to cause an action to be performed in association with the set of unclassified entities (¶[0050]: “Subsequently, at step 525, the ranking system performs an aggregated ranking of the various scores…In the context of the auto industry example above, the "pure" rankings or the aggregated rankings of the people, vehicles, technologies, companies, and other such entity dimensions are ranked against one another via the ranking score within their category (i.e. movement up and down and the severity of that movement)” teaches from the classification scores, “pure” rankings are given about the people, vehicle, technologies, companies, and other entity dimensions; ¶[0052]: “Consolidation of the scores and the rankings (or consolidation of the vertical entity dimensions in general) provides additional ancillary benefits, as is discussed in this section. For one, new data sets and intersections are able to be generated based on the interactions in the consolidated database. New connections are created between ranked entities and new datasets are created and areas of inference or overlap become apparent” teaches the building of new data sets, intersections, and connections as actions that are performed based on the rankings of the unclassified entities ranked by their classification score).
However, Callaway does not explicitly teach “the model being generated based on a machine learning technique, the machine learning technique being implemented to perform entity classification”.
Takei teaches the model being generated based on a machine learning technique, the machine learning technique being implemented to perform entity classification (Par. [0074]: “This function can be realized by machine learning. The system of machine learning that is used may be well-known. Examples include neural networks that include deep learning, functional logic programming, support vector machines, genetic programming, and Bayesian networks. Any system of machine learning will have a function whereby a database relating to named -entity classification of terms in the prior art is used to determine a named -entity classification for a term included within a provided character string” teaches a machine learning component within the system conducting entity classification for terms within a character string).
Callaway and Takei are analogous art because they are directed to the area of evaluating entities for grouping through modeling.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the system for determining priority and ancillary terms of Callaway to incorporate the machine learning component for entity classification of Takei.
Doing so would “easily be inputted to the system, therefore reducing the load on the user” and be “effective even when no classification can be newly provided by the machine learning system being used” (Takei: ¶[0093]).

Regarding Claim 2,
Callaway in view of Takei teaches the device of claim 1. 
Callaway further teaches where the one or more processors are further to: determine a first occurrence value for a first term based on the information associated with the set of positive ¶[0039]: “Accordingly, if Tesla Motors has a total of 10,000 mentions from 2000 different web sources, and 8,000 are positive sentiments and 2,000 are negative sentiments” teaches the 8000 positive sentiments (positive entities) as the first occurrence value for a first term (Tesla Motors)); determine a second occurrence value for the first term based on the information associated with the set of negative entities (¶[0039]: “Accordingly, if Tesla Motors has a total of 10,000 mentions from 2000 different web sources, and 8,000 are positive sentiments and 2,000 are negative sentiments” teaches the 2000 negative sentiments (negative entities) as the second occurrence value for a first term (Tesla Motors)); determine a difference between the first occurrence value and the second occurrence value (¶[0039]: “then the ranking system may choose to accommodate one or more of the following as the resultant score (assuming a point of 1 for each mention): 6,000 overall points by subtracting negative mentions from positive mentions” teaches the 6000 overall points as the difference by the first occurrence value by the second occurrence value); and where the one or more processors, when identifying the set of priority terms, are to: identify the set of priority terms based on the difference (¶[0039]: “then the ranking system may choose to accommodate one or more of the following as the resultant score (assuming a point of 1 for each mention): 6,000 overall points by subtracting negative mentions from positive mentions” teaches the 6000 overall points as outweighing of positive entities in which “Tesla Motors” is ranked higher as a positive priority term).

Regarding Claim 3,
Callaway in view of Takei teaches the device of claim 1. 
Callaway further teaches where the one or more processors are further to: 
¶[0017]: “FIG. 1 provides an illustrative representation of entities and the use of entities in the ranking system employed herein. The ranking system, as applied to an exemplary industry (e.g., the auto industry) comprises one or more entities E101 that are pertinent to the industry. Such entities or entity types may include a company entity E1, a vehicle name entity E2, people entity E3, etc.” teaches Fig. 1 including the modules such that E1, E2, and E3 are a set of modules for the company entity, vehicle entity, and people entity wherein in each module contains sets of positive and negative entities); and 
where the one or more processors, when identifying the set of priority terms, are to: identify the set of priority terms based on the set of modules (¶[0017]: “FIG. 1 provides an illustrative representation of entities and the use of entities in the ranking system employed herein. The ranking system, as applied to an exemplary industry (e.g., the auto industry) comprises one or more entities E101 that are pertinent to the industry. Such entities or entity types may include a company entity E1, a vehicle name entity E2, people entity E3, etc.” teaches Fig. 1 including the module E1 such that it contains the company entities in which the priority terms are set to be in such as “Tesla” and “Ford”).

Regarding Claim 5,
Callaway in view of Takei teaches the device of claim 1. 
Callaway further teaches where the one or more processors are further to: identify a set of segments associated with the requirement (¶[0016]: “As an example, in relevance to the auto industry, entities (or entity types, or dimensions as may be alternatively referred to herein) could be any person, vehicle, company, organization, event, job, technology, patent, or place associated with the auto industry. It is understood that entity, as is relevant to an industry, could be a non-exhaustive list of similar factors of interest for that industry and could include any such factor as may be contemplated by a person of ordinary skill in that technology or industry” teaches the people, vehicle, company, organization, event, job, technology, patent or place all as segments associated with the auto industry; (¶[0017]: “FIG. 1 provides an illustrative representation of entities and the use of entities in the ranking system employed herein. The ranking system, as applied to an exemplary industry (e.g., the auto industry) comprises one or more entities E101 that are pertinent to the industry. Such entities or entity types may include a company entity E1, a vehicle name entity E2, people entity E3, etc.” teaches the company, vehicle name, and people are segments associated with the auto industry (requirement) which are first put into a ranking); and 
where the one or more processors, when generating the model, are to: generate the model based on a segment of the set of segments (Fig. 5 & ¶[0047] – [0049]: “process starts at 510 with obtaining an input on the different vertical dimensions to be considered for the aggregated ranking…As previously mentioned in relation to the parsing and scoring sections, some phrases or data sets obtained from the net have multiple entities (or entities from different vertical dimensions) being mentioned and corresponding relationships among such entities…In some examples, as noted in step 520, a correlation adjustment model may be used to readjust the scoring” teaches a correlation adjustment model that is generated based on the input of the vertical rankings (including the segments) from Fig. 1 including the vehicle, company, people, etc.).

Regarding Claim 6,
Callaway in view of Takei teaches the device of claim 1. 
Callaway further teaches where the one or more processors are further to: determine a set of parameters based on the information associated with the set of unclassified entities; and 
where the one or more processors, when determining the set of classification scores, are to: determine the set of classification scores based on the set of parameters (¶[0049]: “In some examples, as noted in step 520, a correlation adjustment model may be used to readjust the scoring. The adjusted score may be the raw weighted data set score for the entity or may be the normalized deviation score, based on the circumstance or the preference of the user, but the end result would be similar in either situation. In embodiments, the correlation adjustment model may use one or more of several parameters to adjust the allocation or distribution of scoring among commonly mentioned entities” teaches the adjusted scores as raw weighted data set score (classification score) for an entity that was not classified before done by the correlation adjustment model in which several parameters were used to adjust the scoring of the entities).

Regarding Claim 8,
Claim 8 is substantially similar to claim 1 and therefore is rejected on the same ground as claim 1. Claim 8 is a method claim that corresponds to the system of claim 1. 
	In addition, Callaway teaches a method (¶[0015]: “Described herein are methods and systems for using content aggregated from various web sources to efficiently rank and otherwise consolidate information related to entities pertinent to an industry”).

Regarding Claim 9,
Callaway in view of Takei teaches the method of claim 8. 
Callaway further teaches further comprising: determining a set of first occurrence values, for a set of terms, based on the information that is associated with the set of positive entities (¶[0039]: “Accordingly, if Tesla Motors has a total of 10,000 mentions from 2000 different web sources, and 8,000 are positive sentiments and 2,000 are negative sentiments” teaches the 8000 positive sentiments (positive entities) as the first occurrence value for the term (Tesla Motors)); determining a set of second occurrence values, for the set of terms, based on the information that is associated with the set of negative entities (¶[0039]: “Accordingly, if Tesla Motors has a total of 10,000 mentions from 2000 different web sources, and 8,000 are positive sentiments and 2,000 are negative sentiments” teaches the 2000 negative sentiments (negative entities) as the second occurrence value for a the term (Tesla Motors)); and where identifying the set of priority terms comprises: identifying the set of priority terms based on the set of first occurrence values and the set of second occurrence values (¶[0039]: “then the ranking system may choose to accommodate one or more of the following as the resultant score (assuming a point of 1 for each mention): 6,000 overall points by subtracting negative mentions from positive mentions” teaches the 6000 overall points based off the subtraction of the first and second occurrence values).

Regarding Claim 10,
Callaway in view of Takei teaches the method of claim 8. 
Callaway further teaches further comprising: identifying a set of characteristics associated with the set of unclassified entities; and where determining the set of classification ¶[0049]: “In some examples, as noted in step 520, a correlation adjustment model may be used to readjust the scoring. The adjusted score may be the raw weighted data set score for the entity or may be the normalized deviation score, based on the circumstance or the preference of the user, but the end result would be similar in either situation. In embodiments, the correlation adjustment model may use one or more of several parameters to adjust the allocation or distribution of scoring among commonly mentioned entities” teaches the adjusted scores as raw weighted data set score (classification score) for an entity that was not classified before done by the correlation adjustment model in which several parameters (characteristics) were used to adjust the scoring of the entities).

Regarding Claim 12,
Callaway in view of Takei teaches the method of claim 8. 
Callaway further teaches further comprising: identifying a requirement associated with the set of unclassified entities, the requirement being associated with the set of requirements (¶[0048]: “As previously mentioned in relation to the parsing and scoring sections, some phrases or data sets obtained from the net have multiple entities (or entities from different vertical dimensions) being mentioned and corresponding relationships among such entities. In some embodiments, such relationships are already accounted for on the basis of score-sharing, or double-counting, or other such methodologies. In some embodiments, where the relationships are not accounted for in scoring (e.g., where both the company and the CEO get individual credit within their vertical dimensions despite being mentioned in the same message or phrase), the ranking system does a re-adjusting of scores at this stage (i.e., when aggregated ranking needs to be determined) to reflect proper accounting of the relationship” teaches the classification scoring is done to entities with no relationships are accounted for in the scoring in which the scores are re-adjusted for the entities wherein the entities are requirements of the auto industry; (¶[0016]: “An entity, as used herein, could refer to any parameter of interest relevant to an industry. As an example, in relevance to the auto industry, entities (or entity types, or dimensions as may be alternatively referred to herein) could be any person, vehicle, company, organization, event, job, technology, patent, or place associated with the auto industry” teaches the entities including a person, vehicle, company, organization, event, job, technology, patent, or place are other requirements associated with the auto industry); and where determining the set of classification scores comprises: determining the set of classification scores based on the requirement (¶[0049]: “In some examples, as noted in step 520, a correlation adjustment model may be used to readjust the scoring. The adjusted score may be the raw weighted data set score for the entity or may be the normalized deviation score, based on the circumstance or the preference of the user, but the end result would be similar in either situation. In embodiments, the correlation adjustment model may use one or more of several parameters to adjust the allocation or distribution of scoring among commonly mentioned entities” teaches the adjusted scores as raw weighted data set score (classification score) for an entity that was not classified before done by the correlation adjustment model based on parameters which are entities).

Regarding Claim 14,
Callaway in view of Takei teaches the method of claim 8. 
Callaway further teaches further comprising: identifying a set of modules associated with the set of requirements (¶[0017]: “FIG. 1 provides an illustrative representation of entities and the use of entities in the ranking system employed herein. The ranking system, as applied to an exemplary industry (e.g., the auto industry) comprises one or more entities E101 that are pertinent to the industry. Such entities or entity types may include a company entity E1, a vehicle name entity E2, people entity E3, etc.” teaches Fig. 1 including the modules such that E1, E2, and E3 are a set of modules for the company entity, vehicle entity, and people entity wherein in each module contains sets of positive and negative entities wherein the entities are the requirements of the auto industry); and where identifying the set of priority terms comprises: identifying the set of priority terms based on the set of modules (¶[0017]: “FIG. 1 provides an illustrative representation of entities and the use of entities in the ranking system employed herein. The ranking system, as applied to an exemplary industry (e.g., the auto industry) comprises one or more entities E101 that are pertinent to the industry. Such entities or entity types may include a company entity E1, a vehicle name entity E2, people entity E3, etc.” teaches Fig. 1 including the module E1 such that it contains the company entities in which the priority terms are set to be in such as “Tesla” and “Ford”).

Regarding Claim 15,
Claim 15 is substantially similar to claim 1 and therefore is rejected on the same ground as claim 1. Claim 15 is a non-transitory computer-readable medium claim that corresponds to the system of claim 1. 
	In addition, Callaway teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or ¶[0059]: “In one embodiment, a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described”).

Regarding Claim 16, 
Callaway in view of Takei teaches the non-transitory computer-readable medium of claim 15.
Callaway further teaches where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
identify a first subset, of the set of priority terms, that is associated with a first module of the information associated with the set of unclassified entities (¶[0049]: “In some examples, as noted in step 520, a correlation adjustment model may be used to readjust the scoring. The adjusted score may be the raw weighted data set score for the entity or may be the normalized deviation score, based on the circumstance or the preference of the user, but the end result would be similar in either situation. In embodiments, the correlation adjustment model may use one or more of several parameters to adjust the allocation or distribution of scoring among commonly mentioned entities” teaches the adjusted scores as raw weighted data set score (classification score) for an entity that was not classified before done by the correlation adjustment model based on the several associated parameters; (¶[0016]: “An entity, as used herein, could refer to any parameter of interest relevant to an industry. As an example, in relevance to the auto industry, entities (or entity types, or dimensions as may be alternatively referred to herein) could be any person, vehicle, company, organization, event, job, technology, patent, or place associated with the auto industry” teaches the entities including a person, vehicle, company, organization, event, job, technology, patent, or place as any parameter; (¶[0017]: “FIG. 1 provides an illustrative representation of entities and the use of entities in the ranking system employed herein. The ranking system, as applied to an exemplary industry (e.g., the auto industry) comprises one or more entities E101 that are pertinent to the industry. Such entities or entity types may include a company entity E1, a vehicle name entity E2, people entity E3, etc.” teaches Fig. 1 including the modules such that E1, E2, and E3 are a set of modules for the company entity, vehicle entity, and people entity wherein E2 can be a first module wherein the entities within are not classified as positive or negative yet); 
identify a second subset, of the set of priority terms, that is associated with a second module of the information associated with the set of unclassified entities (¶[0049]: “In some examples, as noted in step 520, a correlation adjustment model may be used to readjust the scoring. The adjusted score may be the raw weighted data set score for the entity or may be the normalized deviation score, based on the circumstance or the preference of the user, but the end result would be similar in either situation. In embodiments, the correlation adjustment model may use one or more of several parameters to adjust the allocation or distribution of scoring among commonly mentioned entities” teaches the adjusted scores as raw weighted data set score (classification score) for an entity that was not classified before done by the correlation adjustment model based on the several associated parameters; (¶[0016]: “An entity, as used herein, could refer to any parameter of interest relevant to an industry. As an example, in relevance to the auto industry, entities (or entity types, or dimensions as may be alternatively referred to herein) could be any person, vehicle, company, organization, event, job, technology, patent, or place associated with the auto industry” teaches the entities including a person, vehicle, company, organization, event, job, technology, patent, or place as any parameter; ¶[0017]: “FIG. 1 provides an illustrative representation of entities and the use of entities in the ranking system employed herein. The ranking system, as applied to an exemplary industry (e.g., the auto industry) comprises one or more entities E101 that are pertinent to the industry. Such entities or entity types may include a company entity E1, a vehicle name entity E2, people entity E3, etc.” teaches Fig. 1 including the modules such that E1, E2, and E3 are a set of modules for the company entity, vehicle entity, and people entity wherein E3 can be a second module wherein the entities within are not classified as positive or negative yet); and 
where the one or more instructions, that cause the one or more processors to identify the set of priority terms, cause the one or more processors to: identify the set of priority terms based on the first subset and the second subset (¶[0017]: “FIG. 1 provides an illustrative representation of entities and the use of entities in the ranking system employed herein. The ranking system, as applied to an exemplary industry (e.g., the auto industry) comprises one or more entities E101 that are pertinent to the industry. Such entities or entity types may include a company entity E1, a vehicle name entity E2, people entity E3, etc.” teaches Fig. 1 including the modules such that E1, E2, and E3 are a set of modules for the company entity, vehicle entity, and people entity wherein E3 includes the company name which is considered as the priority term).



Regarding Claim 17, 
Callaway in view of Takei teaches the non-transitory computer-readable medium of claim 15.
Callaway further teaches where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: identify a first subset of entities, of the set of unclassified entities, that are associated with classification scores that satisfy a threshold (¶[0043]: “In some embodiments, the resultant deviant scores are normalized, for example, on a scale of 0-1 (or in some cases, -1 to 1), which is then indicative of the extent of spike or fall in mentions of the entity in relation to its average over a period of time. In this manner, all entities within a dimension of the industry are scored and then ranked according to the normalized deviation scores. Accordingly, entities within an industry are ranked and web-based content is concurrently aggregated and curated to support the movement of an entity within an industry” teaches the scores are normalized from the raw classification scores are no longer deviant and in between the scale or threshold of 0 – 1, making the first subset of entities as the ones with a normalized score from the unclassified entities); and where the one or more instructions, that cause the one or more processors to provide the information that identifies the set of classification scores, cause the one or more processors to: provide information that identifies the first subset of entities (¶[0043]: “In this manner, all entities within a dimension of the industry are scored and then ranked according to the normalized deviation scores. Accordingly, entities within an industry are ranked and web-based content is concurrently aggregated and curated to support the movement of an entity within an industry” teaches the scores of the entities are then ranked according to the normalized deviation scores in a web-based content.
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callaway in view of Takei in further view of Tolman et al. (US 20180032606, hereinafter “Tolman”).

Regarding Claim 4,
Callaway in view of Takei teaches the device of claim 1. 
However, Callaway in view of Takei does not explicitly teach but Tolman teaches where the one or more processors (Fig. 13 processor 1302) are further to: identify a set of terms that occur within a threshold distance of a priority term of the set of priority terms (¶[0129]: “The similarity threshold 406, in one or more embodiments, includes one or more terms within a threshold distance from the key term 404” teaches the one or more terms within a threshold distance of a key term as the set of terms that are within a threshold distance of the priority term); and 
where the one or more processors, when identifying the first set of ancillary terms, are to: identify the first set of ancillary terms based on the set of terms that occur within the threshold distance of the priority term (¶[0129]: “As shown, the terms "Salesman" and "Saleswoman" are included in the similarity threshold 406. As such, the content management system determines that these terms are related to the key term 404” teaches the terms “Salesman” and “Saleswoman” are within the similarity threshold (threshold distance) in which they are considered as ancillary terms to the key or priority terms).
Callaway, Takei, and Tolman are analogous art because they are directed to the area of evaluating entities for grouping through modeling.
Callaway in view of Takei to incorporate the similarity threshold for related terms to a key term of Tolman.
Doing so would “improve[s] the organization of electronic text documents (or simply text documents) by intelligently generating recommended topic clusters for a collection of electronic text documents, where the recommended topic clusters are tailored to the collection of electronic text documents” (Tolman: ¶[0033]).

Regarding Claim 11,
Callaway in view of Takei teaches the method of claim 8. 
Callaway further teaches identifying a priority term of the set of priority terms (¶[0037]: “For example, if a phrase mentions something to the effect of "Ford Elantra delivery delayed due to failure of safety compliance tests," the mention of Elantra and possibly Ford are both recorded, but with associated indication that it was in negative light. As will be discussed further in this description, scoring or credit for the mention is adjusted accordingly” teaches the priority terms Ford and Elantra which are indicated in a negative light or as part of negative entities; ¶[0039]: “Accordingly, if Tesla Motors has a total of 10,000 mentions from 2000 different web sources, and 8,000 are positive sentiments and 2,000 are negative sentiments, then the ranking system may choose to accommodate one or more of the following as the resultant score (assuming a point of 1 for each mention): 6,000 overall points by subtracting negative mentions from positive mentions, or 8000 overall points for only the positive mentions” teaches Tesla as a priority term associated with positive sentiments or entities).
However, Callaway in view of Takei does not explicitly teach “identifying a set of terms that occur within a threshold distance of the priority term; and where identifying the first set of ancillary terms comprises: identifying the first set of ancillary terms based on the set of terms”.
In analogous art, Tolman teaches identifying a set of terms that occur within a threshold distance of the priority term (¶[0129]: “The similarity threshold 406, in one or more embodiments, includes one or more terms within a threshold distance from the key term 404” teaches the one or more terms within a threshold distance of a key term as the set of terms that are within a threshold distance of the priority term); and 
where identifying the first set of ancillary terms comprises: identifying the first set of ancillary terms based on the set of terms (¶[0129]: “As shown, the terms "Salesman" and "Saleswoman" are included in the similarity threshold 406. As such, the content management system determines that these terms are related to the key term 404” teaches the terms “Salesman” and “Saleswoman” are within the similarity threshold (threshold distance) in which they are considered as ancillary terms to the key or priority terms).
Callaway, Takei, and Tolman are analogous art because they are directed to the area of evaluating entities for grouping through modeling.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the system for determining priority and ancillary terms of Callaway in view of Takei to incorporate the similarity threshold for related terms to a key term of Tolman.
Tolman: ¶[0033]).

Claims 7, 13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callaway in view of Takei in further view of He et al. (US 20140172754, hereinafter “He”).

Regarding Claim 7,
Callaway in view of Takei teaches the device of claim 1. 
However, Callaway in view of Takei does not explicitly teach but He teaches where the one or more processors (Fig. 5 processor 505) are further to: perform a sampling technique based on the information associated with the set of positive entities and the set of negative entities (¶[0032]-[0033]: “At block 208, a number n of entities in the named entity candidate set 114 of the question knowledge base 104 is randomly sampled without replacement, where n is less than the total number of entities in the named entity candidate set 114. At block 210, the n sampled entities are labeled as positive and/or negative examples in view of the classification rules 118. Examples where no rule applies are assigned to class not Ci by default. The n sampled entities are split into two parts, positive examples and negative examples” teaches random sampling as the sampling technique used on the number of entities which were labeled positive and negative); and 
where the one or more processors, when identifying the set of priority terms, are to: identify the set of priority terms after performing the sampling technique (¶[0034]: “At block 212, a new set of the positive training seed set 120 is generated as a union of the positive training seed set 120 with an intersection of the positive examples and the auxiliary knowledge base 106. The positive training seed set 120 therefore includes identified commonality between the positive examples and the auxiliary knowledge base 106, where the auxiliary knowledge base 106 is an auxiliary repository of classification assistance data. A new set of negative training seed set 122 is generated as a union of the negative training seed set 122 with the negative examples minus an intersection of the negative examples and the auxiliary knowledge base 106. The negative training seed set 122 therefore includes negative examples which lack commonality with the auxiliary knowledge base 106. The resolution rules 126 can be used to identify both exact matches and similar matches” teaches the positive training seed set as the priority terms associated with the positive entities and the negative training seed set as the priority terms associated with the negative entities).
Callaway, Takei, and He are analogous art because they are directed to the area of evaluating entities for grouping through modeling.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the system for determining priority and ancillary terms of Callaway in view of Takei to incorporate the random sampling technique of He.
Doing so would allow for “Named entity recognition and classification are important aspects of information extraction to identify information units such as people, organizations, location names, and numeric expressions for time, money and numbers from unstructured text” (He: ¶[0002]).


Regarding Claim 13,
Claim 13 is substantially similar to claim 7 and therefore is rejected on the same ground as claim 7. Claim 13 is a method claim that corresponds to the system of claim 7. 

Regarding Claim 18,
Callaway in view of Takei teaches the non-transitory computer-readable medium of claim 15. 
However, Callaway in view of Takei does not explicitly teach but He teaches where the one or more instructions, when executed by the one or more processors (Fig. 5 processor 505), further cause the one or more processors to: perform a sampling technique based on the information associated with the set of positive entities and the set of negative entities (¶[0032]-[0033]: “At block 208, a number n of entities in the named entity candidate set 114 of the question knowledge base 104 is randomly sampled without replacement, where n is less than the total number of entities in the named entity candidate set 114. At block 210, the n sampled entities are labeled as positive and/or negative examples in view of the classification rules 118. Examples where no rule applies are assigned to class not Ci by default. The n sampled entities are split into two parts, positive examples and negative examples” teaches random sampling as the sampling technique used on the number of entities which were labeled positive and negative); and 
where the one or more instructions, that cause the one or more processors to identify the set of priority terms, cause the one or more processors to: identify the set of priority terms based on the information associated with the set of positive entities and the set of negative entities and after performing the sampling technique (¶[0034]: “At block 212, a new set of the positive training seed set 120 is generated as a union of the positive training seed set 120 with an intersection of the positive examples and the auxiliary knowledge base 106. The positive training seed set 120 therefore includes identified commonality between the positive examples and the auxiliary knowledge base 106, where the auxiliary knowledge base 106 is an auxiliary repository of classification assistance data. A new set of negative training seed set 122 is generated as a union of the negative training seed set 122 with the negative examples minus an intersection of the negative examples and the auxiliary knowledge base 106. The negative training seed set 122 therefore includes negative examples which lack commonality with the auxiliary knowledge base 106. The resolution rules 126 can be used to identify both exact matches and similar matches” teaches the positive training seed set as the priority terms associated with the positive entities and the negative training seed set as the priority terms associated with the negative entities done after the sampling).
Callaway, Takei, and He are analogous art because they are directed to the area of evaluating entities for grouping through modeling.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the system for determining priority and ancillary terms of Callaway in view of Takei to incorporate the random sampling technique of He.
Doing so would allow for “Named entity recognition and classification are important aspects of information extraction to identify information units such as people, organizations, location names, and numeric expressions for time, money and numbers from unstructured text” (He: ¶[0002]).


Regarding Claim 20, 
Callaway in view of Takei teaches the non-transitory computer-readable medium of claim 15.
Callaway further teaches where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: identify a set of characteristics associated with the set of positive entities and the set of negative entities (¶[0016]: “An entity, as used herein, could refer to any parameter of interest relevant to an industry. As an example, in relevance to the auto industry, entities (or entity types, or dimensions as may be alternatively referred to herein) could be any person, vehicle, company, organization, event, job, technology, patent, or place associated with the auto industry. It is understood that entity, as is relevant to an industry, could be a non-exhaustive list of similar factors of interest for that industry and could include any such factor as may be contemplated by a person of ordinary skill in that technology or industry” teaches the entities of having either positive or negative sentiments but the entity types and dimensions are the characteristics);…
However, Callaway in view of Takei does not explicitly teach but He teaches generate a set of models based on the set of characteristics, the set of models including the model; and where the one or more instructions, that cause the one or more processors (Fig. 5 processor 505) to determine the set of classification scores, cause the one or more processors to: determine the set of classification scores based on the set of models (¶[0039]: “The final classifier model captured in the classification rules 118 of the entity type can be evaluated back on the training data 108 to make sure that it still fits the initial ground truth of the training data 108. A confidence score calculated on the classification accuracy can also be determined to verify the effectiveness of the process” teaches the confidence score calculated on the classification accuracy as the classification score based on a classifier model (model of the set of models)).
Callaway, Takei, and He are analogous art because they are directed to the area of evaluating entities for grouping through modeling.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the system for determining priority and ancillary terms of Callaway in view of Takei to incorporate the confidence score for the classification accuracy as captured by the final classifier model of He.
Doing so would allow for “Named entity recognition and classification are important aspects of information extraction to identify information units such as people, organizations, location names, and numeric expressions for time, money and numbers from unstructured text” (He: ¶[0002]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callaway in view of Takei in further view of Patino-Bueno et al. (US 20160378437, hereinafter “Patino-Bueno”).

Regarding Claim 19,
Callaway in view of Takei teaches the non-transitory computer-readable medium of claim 15.
However, Callaway in view of Takei does not explicitly teach but Patino-Bueno teaches where the set of positive entities and the set of negative entities correspond to applicants for a job posting (¶[0033]: “For example, an enterprise may need to model a hiring process which involves modeling entities representing positions needed for the enterprise, entities representing job openings for those positions, entities representing applicants applying for the job openings, entities representing information (e.g., resumes, cover letters, contact information, referrals, etc.) associated with each applicant, entities representing hiring managers, entities representing tasks performed by the hiring managers (e.g., candidate interviews, recommendations, etc.), entities representing hiring decisions, etc., and relationships that specify dependencies and requirements between these entities in the hiring process in a human resource (HR) management domain” teaches the entities include job openings or posting wherein the entities of hiring decisions can include positive and negatives entities based on past hiring or not).
Callaway, Takei, and Patino-Bueno are analogous art because they are directed to the area of evaluating entities for grouping through modeling.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the system for determining priority and ancillary terms of Callaway in view of Takei to incorporate the job postings of Patino-Bueno.
Doing so would allow for a low-code application development, “significantly reducing the length of time needed to create and deploy a solution as well as the knowledge and/or skill set needed to code a solution, allowing even non-coders to provide theft input while a solution is being developed in the process” (Patino-Bueno: ¶[0036]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to URMANA ISLAM whose telephone number is (571)272-6688.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/URMANA ISLAM/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125